Citation Nr: 0433564	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hemochromatosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from April 1967 to 
April 1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim seeking entitlement 
to service connection for diabetes mellitus and 
hemochromatosis.  

The issue of service connection for hemochromatosis addressed 
in the REMAND portion of the decision below is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran has diabetes mellitus related to exposure to 
Agent Orange in Vietnam.  


CONCLUSION OF LAW

Service connection for diabetes mellitus is granted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In response to a March 2002 request from the RO, the National 
Personnel Records Center verified that the veteran served in 
Vietnam from April 1969 to April 1970.  

A discharge report from the University of Alabama Hospital 
from June 1990 shows that the veteran was diagnosed with new 
onset of insulin dependent diabetes; rule-out 
hemochromatosis; and, panycytopenia.
 
In an October 2002 statement, Dr. K.W. wrote that he had seen 
the veteran for hemochromatosis and secondary diabetes 
mellitus.  He wrote that he understood the veteran was 
exposed to Agent Orange while serving in Vietnam, so 
requested consideration of the veteran's case, which may have 
been caused by his exposure to Agent Orange.  

In a December 2002 statement, Dr. K.W. wrote that the veteran 
had hemochromatosis, and as a result of this, had type II 
diabetes mellitus.  

In a June 2003 statement, Dr. D.J. wrote that it was well-
established that Type 2 diabetes was a common complication of 
iron-overload diseases such as hemochromatosis.  She also 
wrote that it was also well-documented that damage to the 
pancreas, possibly caused diabetes.  She stated that the 
veteran was diagnosed as having Type II diabetes, and because 
of his liver problems, he was thoroughly investigated 
medically, and there was no question that he had an 
underlying disease which was contributing to the development 
of the diabetes, or maybe occurred coincidentally with his 
hemochromatosis.  She stated that exposure of Agent Orange 
during his Vietnam tour might have played a role in the 
development of his diabetes.  



Analysis

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. §§ 3.307(a)(6), 3.313 (2004).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes (also known 
as diabetes mellitus or adult-onset diabetes) shall be 
service connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) 
(2004).

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities, including diabetes mellitus. 38 U.S.C.A. § 
1113(a) (West 2002).  Evidence which may be considered in 
rebuttal of service incurrence of such disease will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service. 38 C.F.R. § 
3.307(d) (2004).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990) (when a claimant seeks VA benefits, and the 
evidence is in relative equipoise, the law dictates that he 
or she shall prevail).

In this instance, the evidence shows that the veteran has 
been diagnosed with diabetes mellitus.  Furthermore, since he 
served in Vietnam, it is presumed that he was exposed to 
Agent Orange while in service.  Thus, under 38 C.F.R. 
§ 3.309(e), service connection is warranted for diabetes 
mellitus unless the presumption of service incurrence is 
rebutted pursuant to 38 U.S.C.A. § 1113 and 38 C.F.R. 
§ 3.307(d).  

While there are medical statements from Dr. K.W. and Dr. D.J. 
which are counter to the veteran's claim, their statements 
are not deemed sufficient to rebut the presumption of service 
incurrence.  While Dr. K.W. wrote in December 2002 that the 
veteran's diabetes was a result of his hemochromatosis, in 
October 2002, he asserted that the veteran's condition might 
have been caused by exposure to Agent Orange.  Similarly, 
while Dr. D. J. wrote in June 2003 that it was well-
established that Type 2 diabetes was a common complication of 
hemochromatosis, she also stated that exposure to Agent 
Orange might have played a role in the development of 
diabetes.  

In conclusion, the statements of Drs. K.W. or D.J. are not 
definitive enough to rebut the presumption of service 
incurrence due to exposure to Agent Orange..  Accordingly, 
service connection for diabetes mellitus as secondary to 
exposure to Agent Orange is granted.  As the veteran has been 
granted the benefit he was seeking (service connection for 
diabetes mellitus), it is determined that the Veterans Claims 
Assistance Act of 2000 (VCAA) has been complied with.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2004).  



ORDER

Entitlement to service connection for diabetes mellitus is 
granted.  


REMAND

Regarding the veteran's claim of service connection for 
hemochromatosis, the etiology of this disorder is not yet 
clear.  For that reason, a VA examination is required to 
ascertain whether the veteran's hemochromatosis is a 
congenital condition, or whether it is secondary to his 
diabetes.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The veteran should be scheduled for a 
VA examination.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
veteran should be examined to determine 
the nature and etiology of his 
hemochromatosis.  In particular, the 
examiner should answer the following 
requests and questions:

a.  Please discuss the etiology of 
the veteran's diagnosed 
hemochromatosis.  In discussing the 
veteran's hemochromatosis, please 
comment on whether it is a 
congenital or developmental defect.  

b.  Is it at least as likely as not 
that the veteran's diagnosed 
hemochromatosis is proximately due 
to or the result of his diabetes 
mellitus?  (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, 
but rather it means that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.)

c.  Is it at least as likely as not 
that the veteran's diagnosed 
hemochromatosis is the result of 
exposure to Agent Orange in service?  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  

2.  Thereafter, the claim for service 
connection for hemochromatosis should be 
re-adjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



